Case 1:17-cv-02726-JFK-OTW Document 154 Filed 06/20/19 Page 1 of 2
Case 1:17-cv-02726-JFK-OTW Document 153 Filed 06/20/19 Page 1 of 2

   
    

  
   

| e eS tay ite) is .
Reedsmith FERINAS ocapee
oe tae 2 BEES CAUCE 599 Lexington Avenue
Louis M. Solomon a wih a 5 sil ooh es : BR ee New York, NY 10022-7650
Direct Phone: +1 212 549 0400 _ od ae a at st oe
Email: Lsolomon@reedsmith.com

 

 

 

 

reedsmith.com

 
 
 
    

hsp SDNY
DOCUMENT |
| ELECTRONICALLY FILED

POC Beane

| pave FILED: G2oC.

ease yende ATT ENT

June 20, 2019

 

Honorable John F. Keenan

United States District Court
Southern District of New York
500 Pearl Street, Room 1930

New York, New York 10007-1312

ar
wept

BSG Resources (Guinea) Limited, BSG Resources (Guinea) Sarl, and
BSG Resources Limited (in administration) v. Soros, et al.,
Civil Action No. 1:17-cv-02726

Dear Judge Keenan:

We respectfully write as counsel to Plaintiffs in the above-referenced action. We write with the consent
of Defendants’ counsel to request an adjournment of the conference in this matter currently scheduled
for July 18, 2019. The reason for the request is two-fold. First, I have a pre-existing commitment on
that date, which I would endeavor to move were it not for the second reason. Second, since we were
before Your Honor last, two related litigations involving the Plaintiff BSG Resources Limited, including
a Chapter 15 litigation, have been commenced in this Court (before Hon. Broderick and, in the
Bankruptcy Court, Hon. Lane). Those proceedings could have a material bearing on whether and how
this case proceeds with respect to Plaintiff BSG Resources Limited (including which counsel will be
representing that Plaintiff). I’m advised that in the next 60-90 days there might be enough of a
resolution of those matters to clarify BSG Resource Limited’s role (and that of its counsel).
Accordingly, we request an adjournment until September (or if not convenient then November) for the
conference.

The parties make one further request, So that the parties can inform the Court in advance of the next
scheduled conference, we jointly ask that Defendants’ letter be submitted two weeks before such
conference and Plaintiffs’ letter be submitted one week before such conference.

We thank Your Honor for your consideration of this matter.

ABH DHA 4 ATHENS # AUSTEN ¢ BEWING @ CENTURY CITY @ CHICAGO # DALLAS # DUBAI ¢ FRANKFURT # HONG KONG ¢ HOUSTON # KAZAKHSTAN # LONDON ¢ LOS ANGELES ¢ MIAMI @ MUNICH
NEWYORK @ PARIS # PHILADELPHIA # PITTSBURGH ¢ PRINCETON @ RIGHMOND @ SAN FRANCISCO @ SHANGHA! ¢ SILICON VALLEY # SINGAPORE ¢ TYSONS @ WASHINGTON, D.C, ¢ WILMINGTON
Case 1:17-cv-02726-JFK-OTW Document 154 Filed 06/2 949 g f 2
Case 1:17-cv-02726-JFK-OTW Document 153 Filed 06/20/19 panes 6 £2

Hon. John F. Keenan
Sune 20, 2019
Page 2

Respectfully,

four OO fieasees

Louis M, Solomon

 

cc: Counsel of Record (via ECF)

Both parties consenting, it is hereby ORDERED that the July 18 conference
be adjourned to September 10, 2019. [It is FURTHER ORDERED that the
Defendants file an update letter with the Court by August 27, 2019 and
that Plaintiffs file an update letter by September 3, 2019.

SO ORDERED. fe fF Kée
Dated: New York, New York Lz/ t+chy “)

June? O , 2019 John F. Keenan
/ United States District Judge

 
